                IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF OHIO
                    WESTERN DIVISION AT DAYTON

UNITED STATES OF AMERICA,

                              Plaintiff,            :       Case No. 3:17-cr-028
                                                            Also 3:19-cv-389

                                                            District Judge Thomas M. Rose
       -   vs   -                                           Magistrate Judge Michael R. Merz

KURON EVANS,

                              Defendant.            :



                                ORDER FOR ANSWER


       This case is before the Court on Defendant’s Motion to Vacate pursuant to 28 U.S.C. §

2255 (ECF No. 187) and his Supplement to that Motion (ECF No. 205).

       It does not plainly appear from the face of the Motion, the Supplement, and the prior

proceedings in the case that Defendant is not entitled to relief.      Accordingly, it is hereby

ORDERED that the United States Attorney shall, not later than May 1, 2020, file an answer

conforming to the requirements of Rule 5 of the Rules Governing § 2255 Cases. Specifically, said

answer shall respond to each allegation made in the Motion, raise any affirmative defenses

available to the United States, and state whether Defendant has previously received an evidentiary

hearing on any of the matters he now raises or whether he is entitled, in the Government’s view,

to an evidentiary hearing in this proceeding.




                                                1
       Defendant may, not later than twenty-one days after the Answer is filed, file and serve a

reply or traverse to the Answer. If the Government files a motion to dismiss, Defendant’s time to

file a memorandum in opposition will likewise be twenty-one days from service, as provided in S.

D. Ohio Civ. R. 7.2(a).



March 10, 2020.

                                                          s/ Michael R. Merz
                                                         United States Magistrate Judge




                                               2
